Exhibit 99.1 O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL:SWOLOSKY@OLSHANLAW.COM DIRECT DIAL:212.451.2333 April 19, 2013 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Gleacher & Company, Inc. Preliminary Proxy Statement on Schedule 14A Filed by Clinton Group, Inc. Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed as of the date hereof.Please contact the undersigned at (212) 451-2333 or my partner, Mike Neidell, at (212) 451-2230 if there are any questions or comments regarding this filing. Very truly yours, /s/Steve Wolosky Steve Wolosky O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
